Citation Nr: 1231668	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected bilateral flat feet and heel spurs, currently rated as 30 percent disabling.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected osteomyelitis of the left heel.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 7 1988 to August 20, 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, dated in August 2008 that denied entitlement to a disability rating in excess of 30 percent for service-connected bilateral flat feet and heel spurs.  

In a July 2010 rating decision, the RO granted service connection for osteomyelitis of the left heel and assigned a 20 percent disability rating, effective February 12, 2009.  In a July 2010 statement on a VA Form 9, the Veteran indicated that she desired VA to consider other factors in rating her service-connected osteomyelitis disability, and that she desired a higher disability rating.  Therefore, the Board finds that a timely notice of disagreement (NOD) was filed with respect to the 20 percent disability rating assigned in the July 2010 rating decision.  Therefore, this claim must also be remanded for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for depression, including as secondary to service-connected foot disabilities, and entitlement to a clothing allowance for service-connected osteomyelitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's April 2010 statement on VA Form 9; and July 2010 statement on VA Form 9.  Therefore, the Board does not have jurisdiction over these issues and they are, therefore, referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on her part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that she is entitled to a disability rating in excess of 30 percent for service-connected bilateral pes planus with heel spurs.  She was originally granted service connection for this disability in a February 2000 rating decision and assigned a 30 percent disability rating, effective September 11, 1997.  She has been assigned temporary 100 percent ratings based on surgical treatment necessitating convalescence multiple times since service connection was originally granted.  She filed the instant increased rating claim in July 2008.

A review of the Veteran's recent private treatment records reveals that she underwent surgical treatment on her left heel in March 2011 to excise scar tissue and an old suture that had remained from a prior October 2008 surgery.  Her VA treatment records reveal that she had undergone a retrocalcaneal spur resection through VA in October 2008.  The record indicates that sutures remained in the wound following the October 2008 surgery, and a prior attempt to removal internal sutures was made in March 2009.  She was eventually found to have developed osteomyelitis during a bone scan in December 2009.

The severity of the Veteran's service-connected bilateral foot disability was last evaluated during a November 2010 VA examination.  As that examination was conducted prior to the Veteran's most recent surgery, the Board believes that a new VA examination of her service-connected bilateral foot disability is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of her increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board additionally observes that the Veteran has been noted to have significant scar tissue develop following her October 2008 retrocalcaneal spur resection surgery.  Accordingly, while examining the severity of her bilateral foot disability, the VA examiner should additionally be asked to describe all residual scars resulting from surgeries performed in association with her calcaneal spurs of the left foot.  

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board notes that the Veteran has received fairly regular private treatment for her bilateral foot disability; most recently she underwent a surgical procedure performed by Kenneth E. Cookus, D.P.M.  Therefore records of any outstanding treatment from Dr. Cookus and/or any other private healthcare provider, dated since April 2011, should also be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, with respect to the Veteran's claim for an increased disability rating for service-connected osteomyelitis, the Board has construed her July 2010 statement on VA Form 9 as a timely NOD with respect to the July 2010 rating decision that granted service connection for osteomyelitis, and assigned an initial 20 percent disability rating for that disability.  In making this determination, the Board points out that the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002)).  Thus, based on the Board's finding, remand for issuance of an SOC with respect to that issue is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to treatment for her service-connected bilateral foot disability from the Richmond VAMC, dated since February 2012.

2.  After securing the appropriate release forms, make arrangements to obtain the Veteran's complete private treatment records from Kenneth E. Cookus, D.P.M., and from any other identified private healthcare providers that have treated her bilateral foot disability since April 2011.  All reasonable attempts should be made to obtain identified records.  If any of the requested records are unavailable, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA podiatry examination to assess the current severity of her service-connected bilateral flat feet with heel spurs.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should specifically describe the current severity and all manifestations associated with the Veteran's bilateral flat feet with heel spurs.  

Specifically, any evidence of pronounced disability, such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, should be noted.  The examiner should determine whether any found symptoms are improved by orthopedic shoes or appliances.

The examiner should additionally provide a description of any scars on the Veteran's left foot that are attributable to the October 2010 or March 2011 surgeries performed on her left foot calcaneal heel spur.  Description of any scar(s) should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar causes any limitation of function of the left foot.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

4.  Send the Veteran a statement of the case with respect to the issue of entitlement to an initial disability rating in excess of 20 percent for service-connected osteomyelitis of the left heel.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claim for an increased disability rating for service-connected bilateral flat feet with heel spurs, including consideration of any separate ratings for residuals surgical scars.  If the claim is not granted in full, provide the Veteran with a supplemental statement of the case, and after she has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



